Citation Nr: 1423348	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-21 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than February 1, 2011 for eligibility to receive educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1998 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In this regard, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  Here, the Veteran submitted new and material evidence in April 2010 within a year after the September 2009 RO decision; as such, that decision is not final and is the appropriate decision on appeal.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran had active service from December 1998 to September 2003, and was originally given a general discharge under honorable conditions.  

2.  The Veteran was not discharged or released from active duty because of a service-connected disability or a preexisting medical condition not characterized as a disability, or hardship, or convenience of the government after completing not less than 30 months of her four-year obligated period of service, involuntarily for convenience of the government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of own willful misconduct.

3.  On February 1, 2011, the Naval Discharge Review Board (NDRB) upgraded the Veteran's discharge to Honorable.

4.  The Veteran was prevented from pursuing a program of education under Chapter 30 because he had not met the nature of the discharge requirement under the Chapter 30 program until February 1, 2011, when the character of discharge was changed by appropriate authority.


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance benefits under Chapter 30, Title 38, United States Code were not met prior to February 1, 2011.  38 U.S.C.A. §§ 3011, 3031, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7040, 21.7042, 21.7050 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under 38 C.F.R. § 21.1031(b) (2013) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)."  To that end, the Veteran was sufficiently advised in the initial March 2011 decision and subsequent July 2011 statement of the case.  The Veteran has been accorded appropriate due process and has presented arguments on his behalf in various statements.  He has also demonstrated sufficient knowledge as to the legal reasons his claim was denied.

Also, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004.  The applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and 
§ 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here; therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Effective Date of Educational Assistance Benefits Eligibility

The Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty) shows he had active service from December 1998 to September 2003.  The character of service listed on the DD Form 214 was General (Under Honorable Conditions).  

In May 2009, the RO received the Veteran's application for VA Education benefits for on-the-job training from July 28, 2008 to July 28, 2010.  In the September 2009 decision currently on appeal, the RO denied the Veteran's claim for education benefits as the Veteran did not meet the basic eligibility requirements.  In a March 2011 decision, the RO denied reimbursement for the cost of the Veteran's training as the training took place before he became eligible for Montgomery GI Bill benefits.

Documents associated with the claims folder reveal a February 1, 2011 letter from the Executive Secretary of the Department of the Navy, Council of Personnel Boards, Naval Discharge Review Board (NDRB).  In the letter, after a careful examination of all available official records, the NDRB accepted the Veteran's application requesting an upgrade on his discharge from General (under honorable conditions) to Honorable.  In short, the final decision of the NDRB is that the Veteran's discharge be changed to Honorable.

As noted above, in the March 2011 decision, the RO found the Veteran to be eligible for VA educational benefits but indicated that no benefits could be paid prior to February 1, 2011, the date of the discharge upgrade.  In a March 2011 notice of disagreement, the Veteran essentially contended that he applied for VA educational benefits in May 2009 (for on-the-job training from July 28, 2008 to July 28, 2010), and that, because he received an upgraded character of discharge to Honorable, he is entitled to reimbursement of the training costs.

In general, to qualify for Chapter 30 educational assistance an individual must complete a specified period of service unless separated for certain specific reasons.  These special circumstances require that an individual who did not have sufficient qualifying service to be discharged or released from active duty (1) for a service-connected disability; (2) a medical condition preexisting service and determined not to be service connected; (3) for hardship; (4) for the convenience of the government in the case of an individual who completed not less than 20 months of continuous active duty, if the obligated period of active duty of the individual is two years, or in the case of an individual who completed not less than 30 months of continuous active duty if the obligated period of active service of the individual was at least three years; (5) involuntarily for the convenience of the government as a result of a reduction in force; or (6) for a physical or mental disorder not characterized as a disability and not the result of the veteran's own willful misconduct but interfering with the performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense.  38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a).


Where a veteran becomes eligible for educational assistance as the result of a correction of military records by a Board for Correction of Military Records (BCMR) under 10 U.S.C. § 1552, or a change, correction or modification of a discharge or dismissal by a Discharge Review Board (DRB) under 10 U.S.C. 
§ 1553, or other corrective action by competent military authority, VA will not provide educational assistance later than 10 years from the date his or her dismissal or discharge was changed, corrected, or modified (except as provided in 38 C.F.R. § 21.7051).  38 C.F.R. § 21.7050(f).

In this case, the Board finds that the Veteran was not eligible for education benefits following separation from service because he did not have the requisite Honorable discharge.  As noted above, the Veteran's discharge was upgraded to Honorable by way of a decision of the NDRB dated February 1, 2011.  The Board finds that this constitutes a change by appropriate authority contemplated by VA laws and regulations such that the appellant was eligible for education benefits beginning as of February 1, 2011.

While the Veteran's discharge was upgraded to Honorable on February 1, 2011 to reflect a character of discharge which would make the Veteran eligible for education benefits, it does not follow that the Veteran would necessarily have been eligible for education benefits prior to that date.  To the extent that there is any doubt as to the Veteran's eligibility for education benefits prior to February 1, 2011, the Board finds that the Veteran was ineligible for education benefits prior to February 1, 2011, at which time the NDRB changed the Veteran's character of discharge to Honorable, making him eligible for education benefits based on that service.  Accordingly, the Veteran is entitled to a period of education benefits under 

the Chapter 30 program beginning no earlier than February 1, 2011.  Under these circumstances, the Veteran does not meet the basic eligibility requirements for an earlier effective date for educational benefits; therefore, his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than February 1, 2011 for eligibility to receive educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, (Montgomery GI Bill) is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


